CRIST, Judge.
Marriage dissolution proceeding. Husband appeals from temporary maintenance and attorney fee awards. We affirm.
*495Husband and wife separated after about eight months of marriage. During the marriage, the parties purchased a $75,000.00 residence, with wife paying $30,000.00 of the down payment and husband $15,000.00 thereof. Wife had three children by a previous marriage living in the home. Husband’s three children by a previous marriage were not emancipated. Husband and wife each paid one-half of the house payments and one-half of the household expenses while they both lived in the residence.
Husband moved out of the house and ceased making his one-half share house payments and house expenses. Husband was earning approximately two times as much as wife. The court awarded wife $260.00 per month as temporary alimony (about one-half the amount of the monthly mortgage payment on the house) and an attorney fee of $300.00. Husband complains about both awards.
A trial court has broad discretion in awarding maintenance. In re Marriage of Duboc, 559 S.W.2d 250, 252 (Mo.App.1977). The trial court has much broader discretion in awarding temporary alimony and attorney fees pending the litigation. Sellers v. Sellers, 183 S.W.2d 860, 861 (Mo.App.1944) and In re Marriage of Newman, 601 S.W.2d 632, 633 (Mo.App.1980). The evidence shows no manifest abuse of the trial court’s discretion.
Judgment affirmed.
REINHARD, P. J., and SNYDER, J., con-lr-